DISMISS and Opinion Filed February 25, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00098-CV

                          CESAR ROULETTE BUSTOS, Appellant
                                       V.
                             MARJORIE BUSTOS, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-15568

                             MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                   Opinion by Justice Francis
       On February 11, 2014, the Court received a letter from appellant proceeding pro se

informing the Court that, due to financial reasons, he is no longer able to pursue this appeal. We

treat appellant’s letter as a motion to dismiss the appeal. We grant appellant’s motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




140098F.P05                                           /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

CESAR ROULETTE BUSTOS, Appellant                  On Appeal from the 301st Judicial District
                                                  Court, Dallas County, Texas.
No. 05-14-00098-CV       V.                       Trial Court Cause No. DF-13-15568.
                                                  Opinion delivered by Justice Francis.
MARJORIE BUSTOS, Appellee                         Justices Moseley and Lang, participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, MARJORIE BUSTOS, recover her costs of this appeal
from appellant, CESAR ROULETTE BUSTOS.


Judgment entered February 25, 2014




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




1400098.R.docx                              –2–